DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1,12-13,21,23-24,26-28,30-31,33-36 and 41-45 are pending; claims 1, 13 and 34 are independent. Claims 2-11, 14-20, 22, 25, 29, 32 and 37-40 have been cancelled.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with on James Huguenin-Love (#73328) 05/13/2022.

4.	The application has been amended as follows: 
In the claim:
Please Amend claims 13, 34, 42 and 44 as follows:
Add under lined items and delete between [[ ]] items. 

13. (Currently Amended) A non-transitory computer readable storage medium having stored thereon instructions configured to cause a processor of a computer to perform operations comprising:
detecting, on a touch-sensitive input area having a first group of virtual ambiguous keys arranged approximately radially about a first center point, a first touch of at least one of the first group of virtual ambiguous keys[[, wherein one or more characters visually displayed on the first group of virtual ambiguous keys are changed from uppercase to lowercase directly in response to the first touch]];
determining a first plurality of words directly in response to the first touch;
displaying a second plurality of words to a word option selector list located in a first area of a display, wherein the second plurality of words is a subset of the first plurality of words;
directly in response to detecting a second touch of at least one of the first group of virtual ambiguous keys, changing at least one of the second plurality of words to create a third plurality of words displayed in the word option selector list located in the first area of the display;
visually emphasizing, in response to the first touch and the second touch, one of the third plurality of words displayed in the word option selector list, wherein the visual emphasis is in the first area of the display; and
displaying, directly in response to detecting a third touch on the touch-sensitive input area, the visually emphasized word in the first area of the display to a second area of the display that is different from the first area of the display; and 
merging two separate virtual ambiguous keys into a single virtual ambiguous key directly in response to the first group of virtual ambiguous keys being resized.

34. (Currently Amended) A method, comprising:
detecting, on a touch-sensitive input area having a first group of virtual ambiguous keys arranged approximately radially about a first center point, a first touch of at least one of the first group of virtual ambiguous keys[[, wherein one or more characters visually displayed on the first group of virtual ambiguous keys are changed from uppercase to lowercase directly in response to the first touch]];
determining, directly in response to first touch of a first virtual ambiguous key representing a first group of plurality of characters, a plurality of words wherein each of the plurality of words begins with a first character belonging to the first group of plurality of characters;
displaying at least one of the determined plurality of words to a word option selector list located in a first area of a display;
directly in response to detecting a second touch of a second virtual ambiguous key representing a second group of plurality of characters on the touch-sensitive input area, changing the displayed words of the word option selector list, wherein each of the displayed words after the change begins with the first character belonging to the first group of plurality of characters and a second character belonging to the second group of plurality of characters; and
visually emphasizing, in response to the first touch and the second touch, one of the displayed words of the word option selector list, wherein the visual emphasis is in the first area of the display; and 
merging two separate virtual ambiguous keys into a single virtual ambiguous key directly in response to the first group of virtual ambiguous keys being resized.

42. (Currently Amended) The non-transitory computer readable storage medium of claim 13 having stored thereon instructions configured to cause a processor of a computer to perform operations further comprising [[merging two separate virtual ambiguous keys into a single virtual ambiguous key directly in response to the first group of virtual ambiguous keys being resized]] changing one or more characters visually displayed on the first group of virtual ambiguous keys from uppercase to lowercase directly in response to the first touch.

44. (Currently Amended)The method of claim 34, further comprising [[merging two separate virtual ambiguous keys into a single virtual ambiguous key directly in response to the first group of virtual ambiguous keys being resized]] changing one or more characters visually displayed on the first group of virtual ambiguous keys from uppercase to lowercase directly in response to the first touch.




Reasons for Allowance
5.	Claims 1,12-13,21,23-24,26-28,30-31,33-36 and 41-45 are allowed

6.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art either alone or in combination teaches,
A method, comprising:
detecting, on a touch-sensitive input area having a first group of virtual ambiguous keys arranged approximately radially about a first center point, a first touch of at least one of the first group of virtual ambiguous keys;
determining a first plurality of words directly in response to the first touch;
displaying a second plurality of words to a word option selector list located in a first area of a display, wherein the second plurality of words is a subset of the first plurality of words; 
directly in response to detecting a second touch of at least one of the first group of virtual ambiguous keys, changing at least one of the second plurality of words to create a third plurality of words displayed in the word option selector list located in the first area of the display;
visually emphasizing, in response to the first touch and the second touch, one of the third plurality of words displayed in the word option selector list, wherein the visual emphasis is in the first area of the display; 
displaying, directly in response to detecting a third touch on the touch-sensitive input area, the visually emphasized word in the first area of the display to a second area of the display that is different from the first area of the display; and
The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
merging two separate virtual ambiguous keys into a single virtual ambiguous key directly in response to the first group of virtual ambiguous keys being resized.

With respect to claim 13, the prior art either alone or in combination teaches,
A non-transitory computer readable storage medium having stored thereon instructions configured to cause a processor of a computer to perform operations comprising:
detecting, on a touch-sensitive input area having a first group of virtual ambiguous keys arranged approximately radially about a first center point, a first touch of at least one of the first group of virtual ambiguous keys[[, wherein one or more characters visually displayed on the first group of virtual ambiguous keys are changed from uppercase to lowercase directly in response to the first touch]];
determining a first plurality of words directly in response to the first touch;
displaying a second plurality of words to a word option selector list located in a first area of a display, wherein the second plurality of words is a subset of the first plurality of words;
directly in response to detecting a second touch of at least one of the first group of virtual ambiguous keys, changing at least one of the second plurality of words to create a third plurality of words displayed in the word option selector list located in the first area of the display;
visually emphasizing, in response to the first touch and the second touch, one of the third plurality of words displayed in the word option selector list, wherein the visual emphasis is in the first area of the display; and
displaying, directly in response to detecting a third touch on the touch-sensitive input area, the visually emphasized word in the first area of the display to a second area of the display that is different from the first area of the display; and 

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
merging two separate virtual ambiguous keys into a single virtual ambiguous key directly in response to the first group of virtual ambiguous keys being resized.

With respect to claim 34, the prior art either alone or in combination teaches,
A method, comprising:
detecting, on a touch-sensitive input area having a first group of virtual ambiguous keys arranged approximately radially about a first center point, a first touch of at least one of the first group of virtual ambiguous keys[[, wherein one or more characters visually displayed on the first group of virtual ambiguous keys are changed from uppercase to lowercase directly in response to the first touch]];
determining, directly in response to first touch of a first virtual ambiguous key representing a first group of plurality of characters, a plurality of words wherein each of the plurality of words begins with a first character belonging to the first group of plurality of characters;
displaying at least one of the determined plurality of words to a word option selector list located in a first area of a display;
directly in response to detecting a second touch of a second virtual ambiguous key representing a second group of plurality of characters on the touch-sensitive input area, changing the displayed words of the word option selector list, wherein each of the displayed words after the change begins with the first character belonging to the first group of plurality of characters and a second character belonging to the second group of plurality of characters; and
visually emphasizing, in response to the first touch and the second touch, one of the displayed words of the word option selector list, wherein the visual emphasis is in the first area of the display; and 

The prior art either alone or in obvious combination does NOT teach ALL of the above limitations including:
merging two separate virtual ambiguous keys into a single virtual ambiguous key directly in response to the first group of virtual ambiguous keys being resized.

7.	Claims 12 ,21,23-24,26-28,30-31,33, 35-36 and 41-45 are dependent on allowable independent claim

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Suraqui (US 2004/0104896), relates to reduced keyboards system and method that is useful for all types of electronic devices that employ text input.  The present invention has the advantage of providing a high-speed and accurate text input system that has a relatively compact keyboard area and that has automatic disambiguating capabilities due to new pattern recognition method.  It is applicable for all keyboards known in the art, however it is most efficient when used with a specific preferred embodiment, to be described.
B.	Grover (US 5, 818437), related to reduced keyboard disambiguating computer. The keyboard has twelve keys, nine of them labeled with numerous letters and other symbols, and those nine plus one more are labeled each with one of the ten digits
C.	Tartz (US 2010/0277414), relates to the portable computing devices, and more particularly, to portable computing device keyboards.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        5/18/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625